Title: To Thomas Jefferson from Edward Livingston, 2 April 1802
From: Livingston, Edward
To: Jefferson, Thomas


            Sir
              New York Apl. 2d. 1802
            The enclosed paper is I believe the only one printed here which contains the proceedings of the House of Commons on the provisional removal of the countervailing duties and the late arrangement respecting the sixth article—
            I have thought it might be agreeable to you Sir to receive the earliest intelligence on these interesting subjects and have therefore taken the liberty to send you the paper which I pray you to receive with the assurance of my highest Respect.
            Edw Livingston
          